Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 20, 2020

The Court of Appeals hereby passes the following order:

A20A1882. STEVEN HAIRSTON v. THE STATE.

      On March 14, 2020, the Supreme Court of Georgia declared a judicial
emergency, which tolled and granted relief from any filing deadline. On May 11,
2020, the Supreme Court granted this Court the authority to reimpose those
suspended deadlines on a case-by-case basis. Accordingly, the Court of Appeals lifted
the suspension of all deadlines imposed by this Court’s Rules as of June 10, 2020.
This Court advised the parties of the lifting of the suspension of the deadline in an
order dated June 10, 2020. In accordance with that order, the appellant’s brief was
due June 30, 2020.
      As of the date of this order, the appellant in this case has failed to comply with
the notice of docketing mailed by this Court and with the Court of Appeals Rule 23
(a), regarding filing of an enumeration of errors and brief in accordance with the
judicial emergency order and subsequent lifted suspension. Accordingly, this appeal
is deemed abandoned and is hereby ordered DISMISSED. Court of Appeals Rules 7,
23 (a).

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/20/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.